Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on June 14, 2022.  The request for continued examination request consideration of amendments filed on May 3, 2022. 
Specification
The amendment filed May 3, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 4 “synchronously”, this would imply that the direction switch moves exactly at the same time with the toggler.  Merriam-Webster defines “synchronous” as happening at precisely the same time.  It is obvious to one skilled in the art at the time of filing that the two springs between the direction switch and toggler would not cause the switch and toggler to necessarily moving at exactly the same time.  Referencing figure 3 of drawing submitted on October 16, 2020 when moved to the position of figure 4, the two springs between the switch and toggler would flex during movement as naturally it would while the ratchet is in use or not in use.  The movement of the switch and toggler at the exact same time is not supported by the original specification dated October 16, 2020. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter added to the amended claim are “synchronously” movement of the switch and toggler via elastic elements which is not shown in the original drawings and was not defined in the original specification filed on October 16, 2020. Since claims 2-14 further depend on claim 1, they are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2005/0235783) in view of Hu (US 2014/0060259) and Hu (US 2011/0308360), hereinafter Hu2.
Regarding Claim 1, Shen discloses or teaches a main body (Fig. 3, item 50) having an accommodating cavity (Fig. 3, item 52) and a receiving slot ((Fig. 3, item 54); the receiving slot arranged at a rear side of the accommodating cavity, and the accommodating cavity connected to the receiving slot; a ratchet (Fig. 3, item 60) having a central axis (Fig. 3, dotted line within the center of item 60) and pivotally arranged inside the accommodating cavity; the ratchet having a ratchet teeth portion (Fig. 3, item 61) formed to surround an outer circumference thereof; the ratchet portion having a length extended along a direction of the central axis; the ratchet configured to rotate inside the accommodating cavity with the central axis a rotational center; (Fig. 3, item 61 extends along the dotted line) a locking member (Fig. 3, item 65) received inside the accommodating cavity and having a locking teeth portion formed at a front end surface (Fig. 3, item 66) thereof to engage with the ratchet teeth portion of the ratchet; a direction switch member (Fig. 3, item 70) installed inside the receiving slot and located at a rear side of the locking member (Fig. 3, item 67); the direction switch member having an assembly portion formed at a front end (Fig. 3, item 71) thereof and arranged opposite from the rear end of the locking member; an elongated toggler (Fig. 3, item 75) arranged between the direction switch member and the locking member and having a length extended along an axial direction of the central axis of the ratchet (Fig. 3, item 75 extends vertically along the direction of the dotted line of item 60); the toggler having an abutment portion (Fig. 3, front of item 75 opposite the side of item 76) formed at a front end thereof and engaged with the rear end of the locking member; the toggler having at least two connecting portions formed at a rear end (Fig. 3, item 77 plus the other two points of item 75) thereof, and the two connecting portions arranged along a length direction of the toggle.
Shen only shows one elastic element inserted in a switch member and does not explicitly state or show the use of two elastic elements located between the switch member and the toggler.  However, Hu teaches the use of two elastic elements (Fig. 2, item 233) that are inserted into a switch member.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the elastic element in Shen with a second elastic element as in Hu, because having two elastic elements increases the pushing force and creates redundancy if one elastic element fails during use.
Shen shows an elongated edge toggle to be urged but does not show the use of two elastic elements and two connecting portions spaced a distance from the lateral edges the rear end of the toggler.  However, Hu2 teaches the use of one or two elastic elements (Fig. 3, items 47 or 45) that can be mounted on pins or in recesses (Fig. 3, items  481 or 461) which are spaced from the lateral edges and to push an elongated body (Fig. 3, items 48 or 46).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add another elastic element and modify the toggle in Shen with a second elastic element and modified toggle with two recesses spaced a distance from the edges at the rear end as in Hu2, because having two elastic elements and one toggler with two recesses for the elastic elements increases the pushing force and redundancy in case one elastic element fails to ensure a force is still applied to the toggler.
Regarding Claim 2, Shen discloses or teaches the connecting portions of the toggler are grooves (Fig. 3, items 76).
Regarding Claim 3, Shen discloses or teaches the connecting portions of the toggler are protrusions (Fig. 3, item 77 and tines on either side of items 76 grooves),and one ends of the elastic elements are mounted onto the protrusions (Fig. 4, items 77).
Regarding Claim 4, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element as in Hu, because having two grooves with two elastic elements increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 5, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element as in Hu, because having two grooves with two elastic elements increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 6, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element as in Hu, because having two grooves with two elastic elements increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 13, Shen discloses or teaches an axial length of the direction switch member along the central axis of the ratchet is longer than the length of the toggle (Fig. 3, item 74 extends to the bottom switch member plate item 79 which is longer than item 75 in the central axis direction through the vertical center of item 60, axis drawn from item 60 arrow to item 62 arrow).
Regarding Claim 14, Shen discloses or teaches abutment portion is an arched shape (Fig. 5, item 75).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 1, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 7, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu and Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 2, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 8, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu and Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 3, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 9, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu and Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 1, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 10, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu and Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 2, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 11, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu and Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu and Hu2 as applied to claim 3, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 12, Shen as modified by Hu and Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu and Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0060259) in view of and Hu (US 2011/0308360), hereinafter Hu2.
Regarding Claim 1, Hu discloses or teaches a main body (Fig. 2, item 10) having an accommodating cavity (Fig. 2, item 213) and a receiving slot (Fig. 2, item 215); the receiving slot arranged at a rear side of the accommodating cavity, and the accommodating cavity connected to the receiving slot; a ratchet (Fig. 2, item 22) having a central axis (Fig. 2, item L dotted line) and pivotally arranged inside the accommodating cavity; the ratchet having a ratchet teeth portion (Fig. 2, the circumference surface of item 22) formed to surround an outer circumference thereof; the ratchet portion having a length extended along a direction of the central axis; the ratchet configured to rotate inside the accommodating cavity with the central axis a rotational center (Fig. 2, item L dotted line); a locking member (Fig. 2, item 232) received inside the accommodating cavity and having a locking teeth portion formed at a front end surface (Fig. 2, front side of item 232) thereof to engage with the ratchet teeth portion of the ratchet; a direction switch member (Fig. 2, item 231) installed inside the receiving slot and located at a rear side of the locking member (Fig. 2); the direction switch member having an assembly portion formed at a front end (Fig. 2, the side of item 231 facing items 233) thereof and arranged opposite from the rear end of the locking member; an elongated toggler (Fig. 2, item 234 diameter extends along the axis item L) arranged between the direction switch member and the locking member and having a length extended along an axial direction of the central axis of the ratchet (Fig. 2, item 234 diameter extends along the axis item L); the toggler having an abutment portion (Fig. 2, front of item 234 facing item 22) formed at a front end thereof and engaged with the rear end of the locking member; and at least two elastic elements arranged along the axial direction of the central axis of the ratchet (Fig. 2, items 233 are stacked along the direction of axis item L, see also Fig. 3).
Hu does not show a toggler with two connecting portions; connecting portions is defined by the application as a groove or protrusion, paragraph 0008-0009. However, Hu2 teaches the use of two connecting portions along a length direction(fig. 3, items 461 or 481) on a body (fig. 3, item 46 for items 461 or item 48 for items 481) that springs can connect or mount. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the two pressing members in Hu with one body with two grooves or protrusions as in Hu2, because having one pressing member with grooves or protrusions helps prevent the springs from interfering with each other (para. [0069]) .
Regarding Claim 2, Hu does not show the connecting portions of the toggler are grooves. However, Hu2 teaches the connecting portions of the toggler are grooves (fig. 3, items 481) on a body (fig. 3, item 48) that springs can insert into. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the two pressing members with grooves in Hu with one body with two grooves as in Hu2, because having one pressing member with grooves helps prevent the springs from interfering with each other (para. [0069]) .
Regarding Claim 3, Hu does not show the connecting portions of the toggler are protrusions. However, Hu2 teaches the connecting portions of the toggler are protrusions (fig. 3, items 461) on a body (fig. 3, item 46) that springs can surround. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the two pressing members in Hu with one body with two protrusions as in Hu2, because having one pressing member with protrusions helps prevent the springs from interfering with each other (para. [0069]) .
Regarding Claim 4, Hu discloses or teaches the assembly portion of the direction switch has at least two grooves (figs 2-3). 
Regarding Claim 5, Hu discloses or teaches the assembly portion of the direction switch has at least two grooves (figs 2-3).
Regarding Claim 6, Hu discloses or teaches the assembly portion of the direction switch has at least two grooves (figs 2-3).
Regarding Claim 7, Hu does not show the direction switch includes two protrusions. However, Hu2 teaches mounting spring on two protrusions (fig. 3, items 461) on a body (fig. 3, item 46) that springs can surround. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the switch in Hu by adding to the grooves with protrusions as in Hu2, because having the switch with protrusions helps prevent the springs from interfering with each other (para. [0069]). 
Regarding Claim 8, Hu does not show the direction switch includes two protrusions. However, Hu2 teaches mounting spring on two protrusions (fig. 3, items 461) on a body (fig. 3, item 46) that springs can surround. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the switch in Hu by adding to the grooves with protrusions as in Hu2, because having the switch with protrusions helps prevent the springs from interfering with each other (para. [0069]).
Regarding Claim 9, Hu does not show the direction switch includes two protrusions. However, Hu2 teaches mounting spring on two protrusions (fig. 3, items 461) on a body (fig. 3, item 46) that springs can surround. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the switch in Hu by adding to the grooves with protrusions as in Hu2, because having the switch with protrusions helps prevent the springs from interfering with each other (para. [0069]).
Regarding Claim 13, Hu discloses or teaches an axial length of the direction switch member along the central axis of the ratchet is longer than the length of the toggle (Fig. 2-3, item 231 is longer than item 234 in the central axis direction through the vertical center of item 30, axis item L).
Regarding Claim 14, Hu does not show abutment portion is an arched shape. However, Hu2 teaches the abutment portion is an arched shape (fig. 3, items 48 is a half-moon). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abutment portion in Hu with an abutment portion is an arched shape as in Hu2, because an abutment portion is an arched shape ensure better contact and force transfer from the spring with the pawl.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 1, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 7, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 4, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Hu as modified by Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 2, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 8, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 4, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Hu as modified by Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 3, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 9, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 4, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Hu as modified by Hu2 with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 1, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 10, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Hu as modified by Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 2, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 11, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Hu as modified by Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 3, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 12, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Hu as modified by Hu2 with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu2 as applied to claim 3, in further view of Shen.
 Regarding Claim 12, Hu as modified by Hu2 does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Shen teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 71, para. [0032]), and the toggler is received inside the elongated slot (Fig. 4, item 75). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Hu as modified by Hu2 with an elongated slot as in Chou, because an elongated slot on the switch with the toggle and elastic elements received inside creates better surface contact between the locking member and the toggler while stabilizing the springs.
Response to Arguments
Applicant’s arguments filed May 3, 2022, are moot with the amendment to claim 1 since all claims are rejected for the inclusion of new matter and rejections cited above.
In response to applicant's argument that Shen cannot be equipped with two springs, lacks space for a second spring, or that one spring is cited in [0034], pages 12-14, is rejected by the examiner.  In Shen’s specification, it never claims that only one spring can be use in paragraph 0034 or any other paragraph.  In Shen figure 4, it shows spacing around item 75 where two springs could go around the outer tines instead of around item 77.  In addition, there is nothing in the specification that two springs could not be stacked around item 77 to provide additional force. Therefore, the examiner rejects the applicant’s argument.
In response to applicant's argument that Shen does not claim that the switch and toggler move synchronously via two springs page 14, is rejected by the examiner. Merriam-Webster defines “synchronous” as happening at precisely the same time.  It is obvious to one skilled in the art at the time of filing that the two springs between the direction switch and toggler would not cause the switch and toggler to necessarily moving at exactly the same time.  Referencing figure 3 of drawing submitted on October 16, 2020 when moved to the position of figure 4, the two springs between the switch and toggler would flex during movement as naturally it would while the ratchet is in use or not in use.  The movement of the switch and toggler at the exact same time is not supported by the original specification dated October 16, 2020. Shen has a better chance of being argued for the synchronous movement of the switch and toggler since the springs are guided by the switch tines preventing flexing in the spring. The argument that applicant’s design moves synchronous but Shen does not, makes the argument unreasonable since it would defeat the applicant’s own argument that their design moves synchronously. Therefore, the examiner rejects the applicant’s argument.
In response to applicant's argument on Hu that sliding will occur between front ends of the pressing members 234 and the pawl 232 and therefore will not move the control member and pawl synchronously, page 14, is rejected by the examiner. The pressing members in Hu need to slide on the pawl to switch the direction of the ratchet and be usable in each direction.  Merriam-Webster defines “synchronous” as happening at precisely the same time.  It is obvious to one skilled in the art at the time of filing that the two springs between the direction switch and toggler would not cause the switch and toggler to necessarily moving at exactly the same time.  Referencing figure 3 of drawing submitted on October 16, 2020 when moved to the position of figure 4, the two springs between the switch and toggler would flex during movement as naturally it would while the ratchet is in use or not in use.  The movement of the switch and toggler at the exact same time is not supported by the original specification dated October 16, 2020. Hu has a better chance of being argued for the synchronous movement of the control member and pressing members since the springs are inserted in grooves in the control member and also inside the pressing members which are then guided inside tines of the control member as shown in figure 7. There is limited chance of spring flex during a direction change then the design of the applicant that has a gap between the toggler and switch as shown in figure 3. The argument that applicant’s design moves synchronous but Hu’s does not, makes the argument unreasonable since it would defeat the applicant’s own argument that their design moves synchronously. Therefore, the examiner rejects the applicant’s argument.
  In response to applicant's argument on Hu2 that the springs only pushes the slide to move forward, and it cannot drive the slide to the two sides of the sliding groove and there for cannot be combined with Shen and Hu, page 17, is rejected by the examiner. Hu2 teaches the concept of how springs can be mounted or connected on protrusions, figure 3 items 461, and receptacles, figure 3 items 481, in a tool.  These teachings could then be combined with Shen and Hu on how springs can be mounted or connected to a base in a tool. Therefore, the examiner rejects the applicant’s argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a ratchet wrench as they relate to claim 1.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                   



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723